—In an action to recover damages for breach of a lease, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), entered May 18, 1998, which granted the motion of the defendant Austin Travel Corp. for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The lease names only the defendant Eileen and Larry Austin Real Estate Corp. as the tenant. The defendant Austin Travel Corp. thus made out a prima facie case that it was not a tenant and that it therefore bore no liability for damages resulting from a breach of the lease. The evidence which the plaintiff submitted in opposition to the motion failed to raise a triable issue of fact (see, CPLR 3212 [b]). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.